Citation Nr: 0914801	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO. 05-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). The Veteran 
testified at a Board hearing at the RO in January 2009. In 
March 2006, prior to this appeal being certified to the 
Board, the Veteran withdrew his appeal of the denials of 
entitlement to service connection for a head disability, a 
neck disability, and special monthly pension. Therefore, 
these issues are no longer considered to be in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits. The record 
does not reflect that the SSA records have been associated 
with the Veteran's claims file. The Board finds that a remand 
is necessary to obtain to obtain such records and associate 
them with the Veteran's claims file. VA has a duty to obtain 
SSA records when they may be relevant. See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992). The AMC/RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008). 

The record also reflects that the Veteran may have filed a 
Texas Workers' Compensation claim regarding a back injury. 
The Board finds that these records would be relevant to the 
issue at hand and that a remand is necessary to obtain these 
records and associate them with the Veteran's claims file. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 

Finally, the Veteran's testimony at the January 2009 Board 
hearing indicates that there may be private medical records 
from St. Paul Medical Center in Dallas that are relevant to 
the claim but that have not yet been associated with the 
claims file. The RO/AMC must make reasonable efforts to 
obtain these records. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(1) (2008). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any private medical 
treatment for his back disability that is 
not evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. If the RO/AMC makes 
reasonable efforts to obtain such records 
but is unable to obtain them, the RO/AMC 
must notify the Veteran in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

2. The RO/AMC should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2). 

3. The RO/AMC should contact the Texas 
Department of Insurance's Division of 
Workers' Compensation and obtain and 
associate with the claims file copies of 
the Veteran's records regarding Workers' 
Compensation benefits, including any 
Workers' Compensation administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. The RO/AMC must 
make reasonable efforts to obtain such 
records, including at least one follow-up 
request if no response is received 

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




